Exhibit 10.1

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
13th day of June, 2019, by and among TPG Pace Holdings Corp., a Cayman Islands
exempted company (the “Issuer”), and [●] (“Subscriber”).

WHEREAS, immediately prior to the Closing (as defined below) and subject to the
conditions of the Transaction Agreement (as defined below), the Issuer intends
to domesticate (or transfer by way of continuation as a matter of Cayman Islands
law) as a Delaware corporation (the “Issuer Domestication”) in accordance with
Section 388 of the Delaware General Corporation Law, as amended and the Cayman
Islands Companies Law (2018 Revision), whereupon, (i) each Existing Parent
Class A Share (as defined below) shall be converted into one share of Class A-1
common stock, par value $0.0001 per share, of the Issuer (“New Parent Class A-1
Stock), (ii) each Existing Parent Class F Share (as defined below) shall be
converted into one share of Class F common stock, par value $0.0001 per share,
of the Issuer and (iii) the Private Placement Warrants (as defined below) and
Public Warrants (as defined below), in each case, shall entitle the holder to
acquire a corresponding number of shares of New Parent Class A-1 Stock on the
same terms as in effect immediately prior to the effective time of the Issuer
Domestication;

WHEREAS, the Issuer, each of the persons set forth on Schedule 1 to the
Transaction Agreement (collectively, the “Sellers”), and each of David
Ruttenberg and Gordon Rubenstein, each in their capacity as a Shareholder
Representative, entered into that certain Transaction Agreement, dated as of
June 13, 2019 (as it may be amended, restated or otherwise modified from time to
time, the “Transaction Agreement”) pursuant to which upon the terms and subject
to the conditions set forth therein, the Issuer shall acquire, directly or
indirectly, all of the issued and outstanding shares of common stock and
preferred stock of Accel Entertainment, Inc., an Illinois corporation (“Accel”)
held by the Sellers, following the Closing, Accel shall merge with and into New
Pace LLC, a Delaware limited liability company and a direct wholly-owned
subsidiary of Issuer (“NewCo”), with NewCo surviving such merger (the “Merger”)
(NewCo, in its capacity as surviving company of the Merger, is sometimes
referred to as the “Surviving NewCo”), as a result of which, Surviving NewCo
will become a direct wholly-owned subsidiary of the Issuer (the “Transaction”);

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Issuer that number of shares of the New Parent Class A-1
Stock, set forth on the signature page hereto (the “Acquired Shares”) for a
purchase price of $10.22 per share, or the aggregate purchase price set forth on
the signature page hereto (the “Purchase Price”), and the Issuer desires to
issue and sell to Subscriber the Acquired Shares in consideration of the payment
of the Purchase Price by or on behalf of Subscriber to the Issuer on or prior to
the Closing (as defined below); and

WHEREAS, in connection with the Transaction, certain other “accredited
investors” (as such term is defined in Rule 501 under the Securities Act of
1933, as amended (the “Securities Act”)), have entered into subscription
agreements with the Issuer substantially similar to this Subscription Agreement,
pursuant to which such investors have agreed to purchase on the Closing Date [●]
shares of New Parent Class A-1 Stock, in the aggregate, at the Purchase Price
(the “Other Subscription Agreements”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Subscription. Subject to the terms and conditions hereof, Subscriber hereby
agrees to subscribe for and purchase, and the Issuer hereby agrees to issue and
sell to Subscriber, upon the payment of the Purchase Price, the Acquired Shares
(such subscription and issuance, the “Subscription”).

2. Closing.

a. The closing of the Subscription contemplated hereby (the “Closing”) is
contingent upon the substantially concurrent consummation of the Transaction and
shall occur immediately prior thereto. Not less than five (5) business days
prior to the scheduled closing date of the Transaction (the “Closing Date”), the
Issuer shall provide written notice to Subscriber (the “Closing Notice”) of such
Closing Date. Subscriber shall deliver to the Issuer at least one (1) business
day prior to the Closing Date, to be held in escrow until the Closing, the
Purchase Price for the Acquired Shares by wire transfer of U.S. dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

b. On the Closing Date, the Issuer shall deliver to Subscriber (i) the Acquired
Shares in certificated or book entry form (at the Issuer’s election), free and
clear of any liens or other restrictions whatsoever (other than those arising
under state or federal securities laws), in the name of Subscriber (or its
nominee in accordance with its delivery instructions) or to a custodian
designated by Subscriber, as applicable and (ii) a copy of the records of the
Issuer’s transfer agent (the “Transfer Agent”) showing Subscriber as the owner
of the Acquired Shares on and as of the Closing Date. In the event the
Transaction does not occur within one (1) business day of the Closing, the
Issuer shall promptly (but not later than two (2) business days thereafter)
return the Purchase Price to Subscriber, and any book entries or share
certificates shall be deemed cancelled and any share certificates shall be
promptly (but not later than two (2) business days thereafter) returned to the
Issuer.

c. The Closing shall be subject to the conditions that, on the Closing Date:

(i) no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

(ii) all representations and warranties of the Issuer and Subscriber contained
in this Subscription Agreement shall be true and correct in all material
respects as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by each of the Issuer and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date;

 

2



--------------------------------------------------------------------------------

(iii) the Issuer shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;

(iv) no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such prevention or prohibition; and

(v) all conditions precedent to the closing of the Transaction, including the
approval of the Issuer’s shareholders, shall have been satisfied or waived
(other than those conditions that may only be satisfied at the closing of the
Transaction, but subject to satisfaction of such conditions as of the closing of
the Transaction).

d. At the Closing, the parties hereto shall execute and deliver such additional
documents and take such additional actions as the parties reasonably may deem to
be practical and necessary in order to consummate the Subscription as
contemplated by this Subscription Agreement.

3. Issuer Representations and Warranties. The Issuer represents and warrants
that:

a. The Issuer has been duly incorporated and is validly existing as an exempted
company in good standing under the laws of the Cayman Islands, with corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement.

b. The Acquired Shares have been duly authorized and, when issued and delivered
to Subscriber against full payment for the Acquired Shares in accordance with
the terms of this Subscription Agreement and registered with the Transfer Agent,
the Acquired Shares will be validly issued, fully paid and non-assessable and
will not have been issued in violation of or subject to any preemptive or
similar rights created under the Issuer’s certificate of incorporation and
bylaws or under the laws of the State of Delaware.

c. This Subscription Agreement has been duly authorized, executed and delivered
by the Issuer and is enforceable against it in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

d. The execution, delivery and performance of this Subscription Agreement
(including compliance by the Issuer with all of the provisions hereof), issuance
and sale of the Acquired Shares and the consummation of the other transactions
contemplated herein will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Issuer pursuant to the terms of (i) any indenture,
mortgage, deed

 

3



--------------------------------------------------------------------------------

of trust, loan agreement, lease, license or other agreement or instrument to
which the Issuer is a party or by which the Issuer is bound or to which any of
the property or assets of the Issuer is subject, which would reasonably be
expected to have a material adverse effect on the business, properties,
financial condition, shareholders’ equity or results of operations of the Issuer
(a “Material Adverse Effect”) or materially affect the validity of the Acquired
Shares or the legal authority of the Issuer to comply in all material respects
with the terms of this Subscription Agreement; (ii) the organizational documents
of the Issuer; or (iii) any statute or any judgment, order, rule or regulation
of any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Issuer or any of its properties that would reasonably be
expected to have a Material Adverse Effect or materially affect the validity of
the Acquired Shares or the legal authority of the Issuer to comply in all
material respects with this Subscription Agreement.

e. There are no securities or instruments issued by or to which the Issuer is a
party containing anti-dilution or similar provisions that will be triggered by
the issuance of (i) the Acquired Shares or (ii) the shares to be issued pursuant
to any Other Subscription Agreement that have not been or will not be validly
waived on or prior to the Closing Date.

f. The Issuer is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Issuer is now a party or by which the Issuer’s properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Issuer or any of its properties, except, in the case of clauses
(ii) and (iii), for defaults or violations that have not had and would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect.

g. The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) the filing with
the Securities and Exchange Commission (the “Commission”) of the Registration
Statement (as defined below), (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Exempt Offering of Securities
on Form D with the Commission under Regulation D of the Securities Act, (iv) the
filings required in accordance with Section 8(n) of this Subscription Agreement;
(v) those required by the New York Stock Exchange (the “NYSE”), including with
respect to obtaining stockholder approval, and (vi) the failure of which to
obtain would not be reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect.

h. The authorized capital shares of the Issuer immediately prior to the Issuer
Domestication consists of (i) 200,000,000 Class A ordinary shares, par value
$0.0001 per share (“Existing Parent Class A Shares”); (ii) 20,000,000 Class F
ordinary shares, par value $0.0001 per share (“Existing Parent Class F Shares”;
and (iii) 1,000,000 preference shares, par value $0.0001 per share (“Preference
Shares”). As of the date hereof: (i) no Preference Shares are issued and
outstanding; (ii) 45,000,000 Existing Parent Class A Shares are issued and

 

4



--------------------------------------------------------------------------------

outstanding; (iii) 11,250,000 Existing Parent Class F Shares are issued and
outstanding; (iv) 7,333,333 warrants to purchase 7,333,333 Existing Parent
Class A Shares (the “Private Placement Warrants”) are outstanding; and (v)
15,000,000 warrants to purchase 15,000,000 Existing Parent Class A Shares (the
“Public Warrants”) are outstanding.

i. The Issuer has not received any written communication since December 31,
2018, from a governmental entity that alleges that the Issuer is not in
compliance with or is in default or violation of any applicable law, except
where such non-compliance, default or violation, would not individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.

j. The issued and outstanding Existing Parent Class A Shares are registered
pursuant to Section 12(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and are listed for trading on the NYSE under the symbol
“TPGH”. Except as otherwise disclosed by the Issuer in the SEC Documents (as
defined below), there is no suit, action, proceeding or investigation pending
or, to the knowledge of the Issuer, threatened against the Issuer by the NYSE or
the Commission with respect to any intention by such entity to deregister the
Existing Parent Class A Shares or prohibit or terminate the listing of the
Existing Parent Class A Shares on the NYSE. The Issuer has taken no action that
is designed to terminate the registration of the Existing Parent Class A Shares
under the Exchange Act.

k. Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Acquired Shares by the
Issuer to Subscriber.

l. Neither the Issuer nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with any offer or
sale of the Acquired Shares.

m. The Issuer has not entered into any side letter or similar agreement with any
investor in connection with such investor’s direct or indirect investment in the
Issuer other than the Other Subscription Agreements relating to the issuance and
sale by the Issuer of New Parent Class A-1 Stock at the Purchase Price.

n. The Issuer has made available to Subscriber (including via the Commission’s
EDGAR system) a true, correct and complete copy of each form, report, statement,
schedule, prospectus, proxy, registration statement and other documents filed by
the Issuer with the Commission since its initial registration of the Existing
Parent Class A Shares (the “SEC Documents”) and prior to the date of this
Subscription Agreement. None of the SEC Documents filed under the Exchange Act
contained, when filed or, if amended prior to the date of this Subscription
Agreement, as of the date of such amendment with respect to those disclosures
that are amended, any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, that the Issuer makes no such representation or warranty
with respect to the proxy statement to be filed by the Issuer with respect to
the Transaction or any other information relating to Accel or any of its
affiliates included in any SEC Document or filed as an exhibit thereto. The
Issuer has timely filed each

 

5



--------------------------------------------------------------------------------

report, statement, schedule, prospectus, and registration statement that the
Issuer was required to file with the Commission since its inception. As of the
date hereof, there are no material outstanding or unresolved comments in comment
letters from the Commission staff with respect to any of the SEC Documents.

o. Except for such matters as have not had and would not be reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, as of the
date hereof, there is no (i) suit, action, charge, complaint, arbitration, labor
dispute or similar proceeding pending, or, to the knowledge of the Issuer,
threatened against the Issuer or (ii) judgment, decree, injunction, ruling or
order of any governmental entity or arbitrator outstanding against the Issuer.

p. The Issuer has not paid, and is not obligated to pay, any brokerage, finder’s
or other fee or commission in connection with its issuance and sale of the
Acquired Shares, including, for the avoidance of doubt, any fee or commission
payable to any shareholder or affiliate of the Issuer.

4. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

a. If Subscriber is not an individual, Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

b. If Subscriber is not an individual, this Subscription Agreement has been duly
authorized, executed and delivered by Subscriber. If Subscriber is an
individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

c. The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or any of its subsidiaries pursuant to the terms of (i) any
indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, shareholders’ equity or results of
operations of Subscriber and any of its subsidiaries, taken as a whole (a
“Subscriber Material Adverse Effect”), or materially affect the legal authority
of Subscriber to comply in all material respects with the terms of this
Subscription Agreement; (ii) if Subscriber is not an individual, the
organizational

 

6



--------------------------------------------------------------------------------

documents of Subscriber; or (iii) any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over Subscriber or any of its subsidiaries or any of their
respective properties that would reasonably be expected to have a Subscriber
Material Adverse Effect or materially affect the legal authority of Subscriber
to comply in all material respects with this Subscription Agreement.

d. Subscriber (i) is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act) or an “accredited investor” (within the meaning of
Rule 501(a) under the Securities Act) satisfying the applicable requirements set
forth on Schedule A, (ii) is acquiring the Acquired Shares only for its own
account and not for the account of others, or if Subscriber is subscribing for
the Acquired Shares as a fiduciary or agent for one or more investor accounts,
each owner of such account is a qualified institutional buyer and Subscriber has
full investment discretion with respect to each such account, and the full power
and authority to make the acknowledgements, representations and agreements
herein on behalf of each owner of each such account, and (iii) is not acquiring
the Acquired Shares with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and shall provide the
requested information on Schedule A following the signature page hereto).
Subscriber is not an entity formed for the specific purpose of acquiring the
Acquired Shares.

e. Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof have been met or
(iv) pursuant to another applicable exemption from the registration requirements
of the Securities Act, and that any certificates or book-entry records
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions and, as a result of these transfer restrictions, Subscriber may not
be able to readily resell the Acquired Shares and may be required to bear the
financial risk of an investment in the Acquired Shares for an indefinite period
of time. Subscriber understands that it has been advised to consult legal
counsel prior to making any offer, resale, pledge or transfer of any of the
Acquired Shares.

f. Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Issuer. Subscriber further acknowledges that there have
been no representations, warranties, covenants and agreements made to Subscriber
by the Issuer or any of its officers or directors, expressly or by implication,
other than those representations, warranties, covenants and agreements included
in this Subscription Agreement.

g. Subscriber represents and warrants that its acquisition and holding of the
Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under section 406 of the Employee Retirement Income Security Act of
1974, (“ERISA”) as amended, section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”), or any applicable similar law.

 

7



--------------------------------------------------------------------------------

h. In making its decision to purchase the Acquired Shares, Subscriber represents
that it has relied solely upon independent investigation made by Subscriber.
Subscriber acknowledges and agrees that Subscriber has received such information
as Subscriber deems necessary in order to make an investment decision with
respect to the Acquired Shares, including with respect to the Issuer, Accel and
the Transaction. Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and such Subscriber’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Acquired Shares.

i. Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer, and the Acquired
Shares were offered to Subscriber solely by direct contact between Subscriber
and the Issuer. Subscriber did not become aware of this offering of the Acquired
Shares, nor were the Acquired Shares offered to Subscriber, by any other means.
Subscriber acknowledges that the Issuer represents and warrants that the
Acquired Shares (i) were not offered by any form of general solicitation or
general advertising and (ii) are not being offered in a manner involving a
public offering under, or in a distribution in violation of, the Securities Act,
or any state securities laws.

j. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

k. Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

l. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

m. Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons,
the Executive Order 13599 List, the Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, each of which is administered by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”)
(collectively “OFAC Lists”), (ii) owned or controlled by, or acting on behalf
of, a person, that is named on an OFAC List; (iii) organized, incorporated,
established, located, resident or born in, or a citizen, national, or the
government, including any political subdivision, agency, or instrumentality
thereof, of, Cuba, Iran, North Korea, Syria, the Crimea region of

 

8



--------------------------------------------------------------------------------

Ukraine, or any other country or territory embargoed or subject to substantial
trade restrictions by the United States, (iv) a Designated National as defined
in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (v) a non-U.S.
shell bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited Investor”). Subscriber represents that if it is a
financial institution subject to the Bank Secrecy Act (31 U.S.C. section 5311 et
seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT
Act”), and its implementing regulations (collectively, the “BSA/PATRIOT Act”),
that Subscriber maintains policies and procedures reasonably designed to comply
with applicable obligations under the BSA/PATRIOT Act. Subscriber also
represents that, to the extent required, it maintains policies and procedures
reasonably designed to ensure compliance with OFAC-administered sanctions
programs, including for the screening of its investors against the OFAC Lists.
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by Subscriber and used to purchase the Acquired Shares were legally
derived.

n. If Subscriber is an employee benefit plan that is subject to Title I of
ERISA, a plan, an individual retirement account or other arrangement that is
subject to section 4975 of the Code or an employee benefit plan that is a
governmental plan (as defined in section 3(32) of ERISA), a church plan (as
defined in section 3(33) of ERISA), a non-U.S. plan (as described in section
4(b)(4) of ERISA) or other plan that is not subject to the foregoing but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code
(collectively, “Similar Laws”), or an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
(each, a “Plan”) subject to the fiduciary or prohibited transaction provisions
of ERISA or section 4975 of the Code, Subscriber represents and warrants that
neither Issuer, nor any of its respective affiliates (the ”Transaction Parties”)
has acted as the Plan’s fiduciary, or has been relied on for advice, with
respect to its decision to acquire and hold the Acquired Shares, and none of the
Transaction Parties shall at any time be relied upon as the Plan’s fiduciary
with respect to any decision to acquire, continue to hold or transfer the
Acquired Shares.

o. Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 2(a).

5. Registration Rights.

a. The Issuer agrees that, within thirty (30) calendar days after the
consummation of the Transaction (the “Filing Date”), the Issuer will file with
the Commission (at the Issuer’s sole cost and expense) a registration statement
registering the resale of the Acquired Shares (the “Registration Statement”),
and the Issuer shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof, but no later than the earlier of (i) the 90th calendar day (or
120th calendar day if the Commission notifies the Issuer that it will “review”
the Registration Statement) following the Closing and (ii) the 10th business day
after the date the Issuer is notified (orally or in writing, whichever is
earlier) by the Commission that the Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that the Issuer’s obligations to
include the Acquired Shares in the

 

9



--------------------------------------------------------------------------------

Registration Statement are contingent upon Subscriber furnishing in writing to
the Issuer such information regarding Subscriber, the securities of the Issuer
held by Subscriber and the intended method of disposition of the Acquired Shares
as shall be reasonably requested by the Issuer to effect the registration of the
Acquired Shares, and Subscriber shall execute such documents in connection with
such registration as the Issuer may reasonably request that are customary of a
selling stockholder in similar situations, including providing that the Issuer
shall be entitled to postpone and suspend the effectiveness or use of the
Registration Statement during any customary blackout or similar period or as
permitted hereunder. For purposes of clarification, any failure by the Issuer to
file the Registration Statement by the Filing Date or to effect such
Registration Statement by the Effectiveness Date shall not otherwise relieve the
Issuer of its obligations to file or effect the Registration Statement as set
forth above in this Section 5.

b. The Issuer further agrees that, in the event that (i) the Registration
Statement has not been declared effective by the Commission by the Effectiveness
Date, (ii) after such Registration Statement is declared effective by the
Commission, (A) such Registration Statement ceases for any reason (including by
reason of a stop order, or the Issuer’s failure to update the Registration
Statement), to remain continuously effective as to all Acquired Shares for which
it is required to be effective or (B) Subscriber is not permitted to utilize the
Registration Statement to resell the Acquired Shares (in each case of (A) and
(B), (x) other than within the time period(s) permitted by this Subscription
Agreement and (y) excluding by reason of a post-effective amendment required in
connection with the Issuer’s filing of an amendment thereto (a “Special Grace
Period”) (which Special Grace Period shall not be treated as a Registration
Default (as defined below)), or (iii) after the date six months following the
Closing Date, and only in the event the Registration Statement is not effective
or available to sell all Acquired Shares, the Issuer fails to file with the
Commission any required reports under Section 13 or 15(d) of the Exchange Act
such that it is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), as a result of which Subscribers who are not affiliates of the
Issuer are unable to sell the Acquired Shares without restriction under Rule 144
(or any successor thereto) (each such event referred to in clauses (i) through
(iii), a “Registration Default” and, for purposes of such clauses, the date on
which such Registration Default occurs, a “Default Date”), then in addition to
any other rights Subscriber may have hereunder or under applicable law, on each
such Default Date and on each monthly anniversary of each such Default Date (if
the applicable Registration Default shall not have been cured by such date)
until the applicable Registration Default is cured, the Issuer shall pay to each
Subscriber an amount in cash, as partial liquidated damages and not as a penalty
(“Liquidated Damages”), equal to 0.5% of the aggregate Purchase Price paid by
Subscriber pursuant to this Subscription Agreement for any Acquired Shares held
by Subscriber on the Default Date; provided, however, that if Subscriber fails
to provide the Issuer with any information requested by the Issuer that is
required to be provided in such Registration Statement with respect to
Subscriber as set forth herein, then, for purposes of this Section 5, the Filing
Date or Effectiveness Date, as applicable, for a Registration Statement with
respect to Subscriber shall be extended until two (2) business days following
the date of receipt by the Issuer of such required information from Subscriber;
and in no event shall the Issuer be required hereunder to pay to Subscriber
pursuant to this Subscription Agreement an aggregate amount that exceeds 5.0% of
the aggregate Purchase Price paid by Subscriber for its Acquired Shares. The
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of a Registration Default,
except in the case of the first Default Date. The Issuer shall deliver the cash
payment to Subscriber with respect to

 

10



--------------------------------------------------------------------------------

any Liquidated Damages by the fifth business day after the date payable. If the
Issuer fails to pay said cash payment to Subscriber in full by the fifth
business day after the date payable, the Issuer will pay interest thereon at a
rate of 5.0% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law, and calculated on the basis of a year consisting of 360
days) to such Subscriber, accruing daily from the date such Liquidated Damages
are due until such amounts, plus all such interest thereon, are paid in full.
Notwithstanding the foregoing, nothing shall preclude any Subscriber from
pursuing or obtaining any available remedies at law, specific performance or
other equitable relief with respect to this Section 5 in accordance with
applicable law. The parties agree that notwithstanding anything to the contrary
herein, no Liquidated Damages shall be payable to Subscriber with respect to any
period during which all of such Subscriber’s Acquired Shares may be sold by
Subscriber without volume or manner of sale restrictions under Rule 144 and the
Issuer is in compliance with the current public information requirements under
Rule 144(c)(1) (or Rule 144(i)(2), if applicable).

c. In the case of the registration, qualification, exemption or compliance
effected by the Issuer pursuant to this Subscription Agreement, the Issuer
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance. At its expense the Issuer
shall:

(i) except for such times as the Issuer is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Acquired Shares
or (ii) the date all Acquired Shares held by Subscriber may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144 and
without the requirement for the Issuer to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), and (iii) three years from the Effective Date of the Registration
Statement. The period of time during which the Issuer is required hereunder to
keep a Registration Statement effective is referred to herein as the
“Registration Period”;

(ii) advise Subscriber within five (5) business days:

(1) when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

(2) of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

(3) of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

11



--------------------------------------------------------------------------------

(4) of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(5) subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

(iv) upon the occurrence of any event contemplated above, except for such times
as the Issuer is permitted hereunder to suspend, and has suspended, the use of a
prospectus forming part of a Registration Statement, the Issuer shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Acquired Shares included therein, such prospectus
will not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(v) use its commercially reasonable efforts to cause all Acquired Shares to be
listed on each securities exchange or market, if any, on which the Existing
Parent Class A Shares issued by the Issuer have been listed; and

(vi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Acquired Shares contemplated hereby and to
enable Subscriber to sell the Acquired Shares under Rule 144.

d. Notwithstanding anything to the contrary in this Subscription Agreement, the
Issuer shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Issuer or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Issuer’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Issuer in the Registration
Statement of material information that the Issuer has a bona fide business
purpose for keeping confidential and the

 

12



--------------------------------------------------------------------------------

non-disclosure of which in the Registration Statement would be expected, in the
reasonable determination of the Issuer’s board of directors, upon the advice of
legal counsel, to cause the Registration Statement to fail to comply with
applicable disclosure requirements (each such circumstance, a “Suspension
Event”); provided, however, that the Issuer may not delay or suspend the
Registration Statement on more than two occasions or for more than sixty
(60) consecutive calendar days, or more than ninety (90) total calendar days, in
each case during any twelve-month period. Upon receipt of any written notice
from the Issuer of the happening of any Suspension Event during the period that
the Registration Statement is effective or if as a result of a Suspension Event
the Registration Statement or related prospectus contains any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made (in the case of the prospectus) not
misleading, Subscriber agrees that (i) it will immediately discontinue offers
and sales of the Acquired Shares under the Registration Statement (excluding,
for the avoidance of doubt, sales conducted pursuant to Rule 144) until
Subscriber receives copies of a supplemental or amended prospectus (which the
Issuer agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Issuer that
it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in such written notice delivered by
the Issuer unless otherwise required by law or subpoena. If so directed by the
Issuer, Subscriber will deliver to the Issuer or, in Subscriber’s sole
discretion destroy, all copies of the prospectus covering the Acquired Shares in
Subscriber’s possession; provided, however, that this obligation to deliver or
destroy all copies of the prospectus covering the Acquired Shares shall not
apply (i) to the extent Subscriber is required to retain a copy of such
prospectus (a) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (b) in accordance with a bona
fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

e. Subscriber may deliver written notice (including via email in accordance with
Section 8(l)) (an “Opt-Out Notice”) to the Issuer requesting that Subscriber not
receive notices from the Issuer otherwise required by this Section 5; provided,
however, that Subscriber may later revoke any such Opt-Out Notice in writing.
Following receipt of an Opt-Out Notice from Subscriber (unless subsequently
revoked), (i) the Issuer shall not deliver any such notices to Subscriber and
Subscriber shall no longer be entitled to the rights associated with any such
notice and (ii) each time prior to Subscriber’s intended use of an effective
Registration Statement, Subscriber will notify the Issuer in writing at least
two (2) business days in advance of such intended use, and if a notice of a
Suspension Event was previously delivered (or would have been delivered but for
the provisions of this Section 5(e)) and the related suspension period remains
in effect, the Issuer will so notify Subscriber, within one (1) business day of
Subscriber’s notification to the Issuer, by delivering to Subscriber a copy of
such previous notice of Suspension Event, and thereafter will provide Subscriber
with the related notice of the conclusion of such Suspension Event immediately
upon its availability.

6. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its

 

13



--------------------------------------------------------------------------------

terms, (b) upon the mutual written agreement of each of the parties hereto to
terminate this Subscription Agreement, or (c) if any of the conditions to
Closing set forth in Section 2 of this Subscription Agreement are not satisfied
on or prior to the Closing and, as a result thereof, the transactions
contemplated by this Subscription Agreement are not consummated at the Closing;
provided, that nothing herein will relieve any party from liability for any
willful breach hereof prior to the time of termination, and each party will be
entitled to any remedies at law or in equity to recover losses, liabilities or
damages arising from such breach. The Issuer shall promptly notify Subscriber of
the termination of the Transaction Agreement promptly after the termination of
such agreement.

7. Trust Account Waiver. Subscriber acknowledges that the Issuer is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the Issuer
and one or more businesses or assets. Subscriber further acknowledges that, as
described in the Issuer’s prospectus relating to its initial public offering
dated June 27, 2017 (the “Prospectus”), available at www.sec.gov, substantially
all of the Issuer’s assets consist of the cash proceeds of the Issuer’s initial
public offering and private placements of its securities, and substantially all
of those proceeds have been deposited in a trust account (the “Trust Account”)
for the benefit of the Issuer, its public shareholders and the underwriters of
the Issuer’s initial public offering. Except with respect to interest earned on
the funds held in the Trust Account that may be released to the Issuer to pay
its tax obligations, if any, the cash in the Trust Account may be disbursed only
for the purposes set forth in the Prospectus. For and in consideration of the
Issuer entering into this Subscription Agreement, the receipt and sufficiency of
which are hereby acknowledged, Subscriber, on behalf of itself and its
representatives, hereby irrevocably waives any and all right, title and
interest, or any claim of any kind they have or may have in the future arising
out of this Subscription Agreement, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement.

8. Miscellaneous.

a. Subscriber acknowledges that the Issuer and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Issuer if any of the acknowledgments,
understandings, agreements, representations and warranties set forth herein are
no longer accurate in all material respects.

b. Each of the Issuer and Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

c. Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Acquired Shares acquired hereunder, if any)
may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to the Issuer hereunder may be transferred or assigned.

 

14



--------------------------------------------------------------------------------

d. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

e. The Issuer may request from Subscriber such additional information as the
Issuer may deem necessary to evaluate the eligibility of Subscriber to acquire
the Acquired Shares, and Subscriber shall provide such information as may be
reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

j. This Subscription Agreement may be executed in two (2) or more counterparts
(including by electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

k. Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

l. Notices. Any notice or communication required or permitted hereunder shall be
in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

15



--------------------------------------------------------------------------------

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

(ii) if to the Issuer, to:

c/o TPG Pace Holdings Corp.

301 Commerce St., Suite 3300

Fort Worth, TX 76102

Attn: General Counsel

Email: officeofgeneralcounsel@tpg.com

with a required copy to (which copy shall not constitute notice):

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Douglas Warner; Christopher Machera

Email: doug.warner@weil.com; chris.machera@weil.com

m. This Subscription Agreement, and any claim or cause of action hereunder based
upon, arising out of or related to this Subscription Agreement (whether based on
law, in equity, in contract, in tort or any other theory) or the negotiation,
execution, performance or enforcement of this Subscription Agreement, shall be
governed by and construed in accordance with the Laws of the State of New York,
without giving effect to the principles of conflicts of law thereof.

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 8(l) OR IN SUCH OTHER MANNER AS MAY
BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 

16



--------------------------------------------------------------------------------

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 8(m).

n. The Issuer shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby, the Transaction and any other material,
nonpublic information that the Issuer has provided to Subscriber at any time
prior to the filing of the Disclosure Document. From and after the issuance of
the Disclosure Document, to the Issuer’s knowledge, Subscriber shall not be in
possession of any material, non-public information received from the Issuer or
any of its officers, directors or employees. Notwithstanding anything in this
Subscription Agreement to the contrary, the Issuer shall not publicly disclose
the name of Subscriber or any of its affiliates, or include the name of
Subscriber or any of its affiliates in any press release or in any filing with
the Commission or any regulatory agency or trading market, without the prior
written consent of Subscriber, except (i) as required by the federal securities
law in connection with the Registration Statement, (ii) the filing of this
Subscription Agreement with the Commission and in the related Current Report on
Form 8-K in a manner acceptable to Subscriber, (iii) in a press release or
marketing materials of the Issuer in connection with the Transaction in a manner
acceptable to Subscriber and (iv) to the extent such disclosure is required by
law, at the request of the Staff of the Commission or regulatory agency or under
the regulations of the NYSE, in which case the Issuer shall provide Subscriber
with prior written notice of such disclosure permitted under this subclause
(iv).

[Signature pages follow.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

TPG PACE HOLDINGS CORP. By:  

                                      

Name:   Title:  

Date:                 , 2019

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

SUBSCRIBER:

 

Signature of Subscriber:      Signature of Joint Subscriber, if applicable: By:
 

 

     By:   

 

Name:        Name:    Title:        Title:   

Date:            , 2019

 

Name of Subscriber:    Name of Joint Subscriber, if applicable:

 

(Please print. Please indicate name and

capacity of person signing above)

  

 

(Please Print. Please indicate name and

capacity of person signing above)

 

 

Name in which securities are to be registered

(if different):

Email Address:

 

If there are joint investors, please check one:

 

☐   Joint Tenants with Rights of Survivorship

 

☐   Tenants-in-Common

 

☐   Community Property

 

Subscriber’s EIN:                                                         

Business Address-Street:

 

 

 

City, State, Zip:

 

Attn:

 

Telephone No.:

 

Facsimile No.:

  

Joint Subscriber’s EIN:                                        
                    

Mailing Address-Street (if different):

 

 

 

City, State, Zip:

 

Attn:

 

Telephone No.:

 

Facsimile No.:

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

Aggregate Number of Acquired Shares subscribed for:

Aggregate Purchase Price: $                 .

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

Number of Acquired Shares subscribed for and Aggregate Purchase Price as
of                 , 2019 accepted and agreed to as of this day
of                 , 2019, by:

TPG PACE HOLDINGS CORP.

 

By:  

 

Name:   Title:  

Signature of Subscriber:

[●]

 

By:  

 

Name:   Title:  

Signature Page to

Subscription Agreement



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

  2.

☐ We are subscribing for the Acquired Shares as a fiduciary or agent for one or
more investor accounts, and each owner of such account is a QIB.

*** OR ***

 

B.

INSTITUTIONAL ACCREDITED INVESTOR STATUS (Please check the applicable
subparagraphs):

 

  1.

☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

  2.

☐ We are not a natural person.

*** AND ***

 

C.

AFFILIATE STATUS

(Please check the applicable box) SUBSCRIBER:

 

  ☐

is:

 

  ☐

is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

Schedule A-1



--------------------------------------------------------------------------------

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

  ☐

Any bank as defined in section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 

  ☐

Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934;

 

  ☐

Any insurance company as defined in section 2(a)(13) of the Securities Act;

 

  ☐

Any investment company registered under the Investment Company Act of 1940 or a
business development company as defined in section 2(a)(48) of that Act;

 

  ☐

Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

  ☐

Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

  ☐

Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

  ☐

Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940;

 

  ☐

Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

  ☐

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

Schedule A-2



--------------------------------------------------------------------------------

  ☐

Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (a) the person’s primary residence shall not be included as
an asset; (b) indebtedness that is secured by the person’s primary residence, up
to the estimated fair market value of the primary residence at the time of the
sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

  ☐

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 

  ☐

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii); or

 

  ☐

Any entity in which all of the equity owners are accredited investors.

 

Schedule A-3